DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 30 June 2022 in response to the Final Office action mailed 31 March 2022, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-3 and 6-14 are pending, wherein: claim 1 has been amended, claims 2-3 and 8-10 are as previously presented, claims 6-7 and 11-12 are as originally filed, claims 13-14 are new, and claims 4-5 have been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 August 2022 was filed after the mailing date of the Final Office action on 31 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (JP 2013147520 A cited by Applicant on IDS of 10/5/2021; see machine translation for English language citations included with this action).
	Regarding claims 1 and 13-14, Kubo teaches vinyl resin chloride resin compositions (abstract; pg1) comprising the combination of (A) a first plasticizer comprising a trimellitic acid ester of formula 1 and (B) a second plasticizer comprising a cyclohexanedicarboxylic acid ester of formula 2, wherein the R groups each have 8 to 10 carbon atoms (pg2-3; pg4). Kubo teaches the preferred first plasticizers include tri-2-ethylhexyl trimellitate (TOTM), triisononyl trimellitate (TINTM), triisodecyl trimellitate (TIDTM), and the like, and teaches the preferred second plasticizers include di-2-ethylhexyl-1,2-cyclohexandicarboxylate (DOCH), diisononyl-1,2-cyclohexanedicarboxylate (DINCH), and diisodecyl-1,2-cyclohexanedicarboxylate (DIDCH) (pg 4). Kubo further exemplifies combining the first plasticizer (A) having R= C8, C9 or C10 with second plasticizer (B) having R= C8, C9 or C10, wherein the first plasticizer (A) and second plasticizer (B) have different R groups (Examples 1-17; Tables 3-5)(instant claim 1, anticipates at least (1)).
	Regarding claims 2-3, Kubo teaches the compositions as set forth above and further teaches the mixture of first plasticizer (A) and second plasticizer (B) has mass ratio of (A/B) of 4/96 or more and 96/4 or less (pg2; pg5; see also examples).
	Regarding claims 11-12, Kubo teaches the compositions as set forth above and further teaches the total amount (A+B) of first plasticizer (A) and second plasticizer (B) is 40 parts by mass or more and 80 parts by mass or less, per 100 parts vinyl chloride resin (pg2; pg5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (JP 2013147520 A; see machine translation for English language citations) in view of Gosse et al. (US 7,297,738).
Kubo teaches the plasticizer compositions as set forth in claim 1 above comprising a total amount (A+B) of first plasticizer (A) and second plasticizer (B) of 40 parts by mass or more and 80 parts by mass or less, based on 100 parts by mass vinyl chloride resin (pg2; pg5). Kubo is silent to the inclusion of an epoxidized oil. 
However, Gosse teaches similar plasticized PVC compositions (abstract), comprising polyvinyl chloride resin and plasticizers selected from esters of cyclohexane polycarboxylic acid (col 2-3), which may be used in combination with known trimellitate esters (col 3 ln 30-35), wherein preferred plasticizers include 1,2-cyclohexane dicarboxylic acid esters of 8-12 carbon atoms (col 12 ln 17-65). Gosse teaches it is known to include other additives and processing aids (col 15-16), and teaches the inclusion of up to 150 parts of lubricants in order to reduce the adhesion between polyvinyl chloride and hot machinery surfaces during processing, as well as to act as stabilizers and affect frictional properties, wherein epoxidized soybean oil is exemplified (col 10, Table; col 16 ln 16-24; examples). Gosse and Kubo are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticized PVC compositions comprising 1,2-cyclohexane dicarboxylic acid esters having alkyl group so of 8-10 carbon atoms. At the time of filing a person having ordinary skill in the art would have found it obvious to include the lubricants of Gosse in the composition of Kubo and would have been motivated to do so as Gosse teaches such lubricants are known to be included in plasticized PVC resins for the purpose of reducing the adhesion between polyvinyl chloride and hot machinery surfaces during processing, as well as acting as stabilizers and affecting frictional properties.


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (JP 2013147520 A; see machine translation for English language citations) in view of Pfeiffer et al. (US PGPub 2017/0145186).
Kubo teaches the plasticizer composition as set forth in claim 1 above. Kubo is silent to the inclusion of further plasticizers of instant formula 3. However, Pfeiffer teaches that the combination of a compound of formula (I) (instant formula 2; instant X, R1=instant R6, R2=instant R7)([0025]; see [0048]) with a 1,2-cyclohexane dicarboxylic acid ester of 7-12carbons is known to be an advantageous plasticizing combination for use in PVC resins (abstract; [0025]-[0026]). Pfeiffer teaches the combination of the plasticizer of formula (I) in combination with a 1,2-cyclohexanedicarboxylic acid ester allows for improved gelling behavior in polymers/elastomers ([0038]; [0045]), wherein the ratio of a plasticizer of formula (I) to the 1,2-cyclohexanedicarboxylic acid ester component is from 1:20 to 1:1 ([0071]). Pfeiffer and Kubo are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticized PVC resins comprising plasticizer mixtures including 1,2-cyclohexanedicarboxylic acid esters. At the time of filing a person having ordinary skill in the art would have found it obvious to include the compounds of formula (I) of Pfeiffer in the compositions of Kubo and would have been motivated to do so as Pfeiffer teaches such allows for excellent and improved gelling behavior of the polymers to be plasticized. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/051,373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant and copending applications are directed to substantially similar plasticizer combinations, and PVC compositions thereof, comprising the combination of substantially the same 1,2-cyclohexanedicarbocylic acid ester plasticizer (instant formula (1) and formula (1) of copending) and substantially the same trimellitate plasticizer (instant formula (2) and formula (3) of copending).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1) rejection of claims 1-3 and 11-12 as anticipated by Kikuchi et al. (JP 2013147519 A) and the 35 U.S.C. 103 rejections of claims 6-8 as unpatentable over Kikuchi in view of Gosse (US 7,297,738) and of claims 9-10 as unpatentable over Kikuchi in view of Pfeiffer et al. (US PGPub 2017/0145186) are withdrawn as a result of Applicant’s filed claim amendments. 
	The provisional nonstatutory obviousness type double patenting rejection of the instant claims over those of copending Application NO. 17/051,373 is maintained. Applicants acknowledgement of the rejection is noted. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767